Citation Nr: 1417352	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  03-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for a mood disorder with depression, effective August 13, 2003.  

3.  Entitlement to a rating in excess of 50 percent for a mood disorder with depression, effective November 18, 2004.  

4.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to January 1995.  He also has a period of earlier Army National Guard service, which has not yet been verified.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2008 and April 2012.  

In December 2007, the Veteran had a video conference with an Acting Veterans Law Judge who is no longer employed by the Board.   The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Acting Veterans Law Judge explained the mechanisms for submitting that evidence.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In a letter, dated February 11, 2014, the Board offered the Veteran an opportunity for another video conference or other type of hearing before a Veterans Law Judge who would participate in the decision on the Veteran's appeal.  The Board instructed the Veteran to reply within 30 days but noted that if he did not do so, the Board would assume that he did not wish to have another hearing.  The Veteran has not yet replied to that request; and therefore, the case was returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right hand disorder, the residuals of surgery to excise an epidermal inclusion cyst, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  Since service connection became effective August 13, 2003 through February 9, 2010, the Veteran's  mood disorder with depression was productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.  

3.  Effective February 10, 2010, the Veteran's mood disorder with depression has been productive of no more than occupational and social impairment with reduced reliability and productivity.  

4.  The Veteran's bilateral hearing loss disability is productive of no more than Level II hearing acuity in his right ear and no more than Level I hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  A right hand disorder is not the result of a disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013). 

2.  Since service connection became effective August 13, 2003 through February 9, 2010, the criteria have been met for a 70 percent rating for mood disorder with depression.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2013).

3.  Effective February 10, 2010, the criteria have not been met for a rating in excess of 50 percent for mood disorder with depression.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2013).

4.  The criteria have not been met for a rating in excess of 10 percent for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, .4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a right hand disorder and entitlement to increased ratings for mood disorder with depression and for a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In 2003, the VA received the Veteran's claims.  Thereafter, the VA informed him of the criteria for service connection and for an increased rating.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence the VA would attempt to obtain.  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records;  records reflecting his VA treatment from September 1998 through June 2012; records reflecting his treatment by private health care providers from April 1999 through March 2006; three statements from former fellow servicemen, received in May 2003; the transcript of a June 2004 hearing held at the RO before a VA Decision Review Officer; the transcript of his December 2007, video conference with an Acting Veterans Law Judge; and the Veteran's records from the Social Security Administration.  

In October 2003, March 2004, June 2005, June 2008, August 2011, and October 2012, the VA also examined the Veteran, in part, to determine the nature and etiology of any right hand disorder found to be present and the extent of impairment due to his service-connected mood disorder with depression and hearing loss disability.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran,  documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Entitlement to Service Connection for a Right Hand Disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his December 2007 video conference, the Veteran testified that in 1992, while on rotation to the National Training Center, Fort Irwin, California, he lacerated his right hand while working on a piece of heavy equipment.  He stated that he had a right hand disorder as a result of that injury; and, therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he injured his right hand in service and that he has had residual pain since that time  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, the VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that his current right hand disorder is due to an injury in service, the question of such a nexus involves a medical issue. The question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the probative medical evidence shows that the Veteran does not have a right hand disorder related to service.  As will be discussed below, his lay assertion has been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77. 

The Veteran's service treatment records are negative for any complaints or clinical findings of a right hand laceration of any kind.  In July 1993, he reportedly sought treatment for right hand pain; and in September 1993, he reported a 6 to 8 month history of a seborrheic cyst on the dorsum of his right hand.  It measured approximately 8 mm and was located between the second and third metacarpals.  He was referred to the Orthopedic Service to have the cyst excised.  However, there were no further complaints or clinical findings of a right hand disorder in service, including the report of his October 1994 service separation examination.  Indeed, during his December 2007 video conference, the Veteran stated that the cyst had dissipated on its own.  

From March 2000 through January 2001, the Veteran was treated at the Hillcrest Family Health Center for an epidermal inclusion cyst on the dorsum of his right hand.  It had reportedly waxed and waned for years.  It was excised in January 2001 and pathologic testing showed that it measured 1.1 cm.  

In May 2003, the Veteran was treated by the VA after he fell and opened two areas on the knuckles of his right hand.  That month, three former fellow service members, B. L. M., P. K. P., and K. L. C., recalled that the Veteran had been treated for a right hand injury/weakness.  Mr. C. reported that the Veteran had injured his hand while maintaining unit equipment and that the severity of the wound caused him to go to the hospital.  Therefore, in August 2011, the Veteran was examined by the VA to determine the etiology of any right hand disorder found to be present.  
During the examination, the examiner reported that the Veteran had a 3 mm stellate scar over the metacarpal phalangeal joint of the right small finger.  He also had a palpable nodule on the extensor tendon just proximal to the metacarpal joint consistent with tendon repair.  There was no evidence of a mass or scars in the area of the second and third metacarpals on the dorsum of the right hand.  Furthermore, the VA examiner found no evidence of the residuals of a laceration of the right hand.  Therefore, the VA examiner found no nexus between the scar on the Veteran's right hand and any incident in service.  Absent such nexus, the Veteran does not meet the criteria for service connection.  In addition, the Board notes that the Veteran's  original claim of entitlement to service connection for a right hand disorder was not received until 2003, approximately 8 years after his separation from the service.  

The normal medical findings at the time of the Veteran's separation from the service, as well as the absence of any medical records of a diagnosis or treatment of a chronic, identifiable right hand disorder for several years after service constitute probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Had the Veteran had a chronic right hand disorder in service, it is reasonable to expect that he would have filed a claim of entitlement to service connection prior to 2003.  After all, in January 1995, the month he separated from the service, he had successfully prosecuted claims of entitlement to service connection for a hearing loss disability and tinnitus.  That he did not do so for a right hand disorder further militates against his claim.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against his claim of entitlement to service connection for a right hand disorder.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at the foregoing decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2013). 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for his service-connected mood disorder with depression and for his bilateral hearing loss disability.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue(as in the case of the Veteran', the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to the Veteran's service-connected mood disorder with depression) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Mood Disorder with Depression  

The Veteran's mood disorder with depression is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9435.  A 30 percent rating is warranted, when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for mood disorder with depression when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 70 percent rating is warranted for mood disorder with depression, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for mood disorder with depression when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by mood disorder with depression is the score on the veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by the VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2013).  

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 signifies considerably greater occupational impairment than a GAF of 50.)  

The Veteran testified that the June 2005 VA examination showed severe impairment due to the Veteran's major depression, and there is no opinion on file to suggest otherwise.  He stated that since service connection became effective, it had been manifested, primarily, by irritability and explosive anger which left him unable to maintain wholesome relationships with his peers or supervisors or to adjust to stress or changes in his work setting.  Therefore, he maintained that an increased rating was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, that issue on appeal will be granted to the extent indicated.   

The VA treatment records and VA examination reports dated prior to February 10, 2010,  show that from the time service connection became effective in August 2003, the Veteran's psychiatric disorder was manifested primarily by irritability, episodes of rage, impaired sleep, and near-constant episodes of depression.  Over those years, it resulted in physical confrontations with his spouse, as well as strained relations at work and social isolation.  Generally, he did not demonstrate a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired memory, impaired judgment, impaired abstract thinking, suicidal ideation; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or a neglect of his personal appearance and hygiene.  However, his GAF scores  ranged from 40 to 50, indicative of serious impairment.  Indeed, the Veteran's mood disorder with depression played a significant role in the termination of his employment at the Post Office and his continued unemployment and has, generally, been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.  As such, it met or more nearly approximated the criteria for a 70 percent rating from the time service connection became effective August 13, 2003 up to his VA treatment on February 10, 2012.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the evidence, dated prior to February 2012, such as the VA psychiatric examination in June 2008, show that the Veteran was, generally, alert, cooperative, and well-oriented with good grooming and personal hygiene.  His thought processes were logical and goal-directed, and he did not demonstrate a memory loss for names of close relatives or his own name.  He did not demonstrate persistent delusions or hallucinations or grossly inappropriate behavior and, generally, denied suicidal or homicidal ideation.  There was no evidence of an intermittent inability to perform activities of daily living.  Indeed, despite being divorced in 2011, he was granted joint custody of his two young sons.  Therefore, the Board finds the preponderance of the evidence did not meet or more nearly approximate the schedular criteria for an initial rating in excess of 70 percent, effective August 13, 2003.  

During VA psychiatric treatment in March 2008, the Veteran reported feeling better since his attorney had told him that he had been awarded benefits that would about double his income.  He stated that those benefits would eliminate his financial problems.  He was cheerful, laughed often and denied depression.  It was noted that he liked to spend time with his one and two year old sons, as well as hunt and fish and do yard work and home repairs.  During the next four years, his GAF scores began to gradually improve.  However, the scores above and below 50 were about equal; and there remained an approximate balance of evidence both for and against a finding that the Veteran more nearly approximated the criteria for a 70 percent rating.  

Since the Veteran's treatment on February 10, 2012, the Veteran has reported his mood as better or good.  His VA treatment records and the report of his October 2012 VA psychiatric examination show that he continues to be cooperative and well-oriented with good grooming, dress, and personal hygiene.  Though he only makes fair eye contact, he appears euthymic with a full range of affect.  His speech is clear, coherent, relevant, logical, and goal-oriented, and there remains no evidence of a thought disorder.  He continues to deny psychotic symptoms or homicidal or suicidal ideation, and his cognition, insight, and judgment are grossly intact.  In addition, he has average psychomotor activity with no tremors, tics, or psychomotor agitation.  Despite his divorce in 2011, there is no evidence of any physical confrontations, and during a VA psychiatric treatment in June 2012, he suggested that he had retained full custody, noting that his ex-wife was "out of the picture" for the care of his children.  

Since February 10, 2012, the Veteran reports that his medications have been  helping, and following his October 12, 2012 psychiatric examination, the VA examiner stated that the Veteran's mood disorder was in partial remission.  Indeed, the VA examiner stated that although a mental condition had been formally diagnosed, the symptoms were not severe enough to interfere with either the Veteran's occupational or social functioning.  Moreover, since February 10, 2012, his GAF scores have been consistently between 55 and 65.  Such scores are compatible with no worse than moderate impairment due to his psychiatric disorder.  When combined with his current symptoms, they are indicative of improvement in the Veteran's service-connected psychiatric disorder.  They are consistent with no more than the 50 percent rating currently in effect; and, therefore, the Board finds that effective February 10, 2012, the 70 percent initial rating should be reduced to 50 percent to better reflect the degree of impairment attributable to the Veteran's  mood disorder with depression.  Fenderson.

The Hearing Loss Disability  

For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

By regulatory amendment effective June 10, 1999, changes were made to the schedular criteria for evaluation of hearing impairment.  See 64 Fed. Reg. 25202, 25208 (May 11, 1999).  Where the law or regulations change while a case is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board is, therefore, required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation for the veteran's unilateral hearing impairment is warranted.  VAOPGCPREC 3-00.

The applicable regulations do not contain any substantive changes that affect this particular case, but add certain provisions that were already the practice of the VA.  The frequencies used for the evaluation of hearing loss disability, the percentage of speech discrimination used for the evaluation of hearing loss disability, and the tables used to determine the level of hearing impairment and the disability evaluation of each level of hearing impairment have not been changed. 

The Veteran reported greater difficulty hearing which impacted his job as a letter carrier.  He stated that his hearing loss was worse in the presence of background noise and that he was unable to hear traffic or dogs.  He states that hearing aids have been issued and that the VA follows him for his hearing loss disability.  Therefore, he maintains that a rating in excess of 10 percent is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The evidence shows that the Veteran filed his claim for an increased rating for his service-connected hearing loss disability in March 2003.  Since that time he has had VA audiologic tests in November 2004, June 2005, June 2008, and October 2012.  He also underwent audiologic testing at Scott and White in July and August 2005.  None of those tests revealed worse than Level I hearing acuity in his left ear.  The probative evidence revealed no worse than Level II hearing acuity in his right ear.  Level II hearing acuity was measured during audiologic testing at Scott and White in August 2005.  Those tests revealed that his speech recognition was no worse than 92 percent in either ear, as measured in November 2004.  The puretone threshold averages in his right ear ranged from a high of 61 decibels in August 2005 to a low of 39 decibels in October 2012.  The puretone threshold averages in his left ear ranged a high of 54 decibels in August 2005 to a low of 38 decibels in October 2012.  

In any event, the Veteran demonstrated no worse than Level II hearing acuity in his right ear and no worse than Level I hearing acuity in his left ear.  When the numeric designation of II is combined with the numeric designation of I, the overall level of hearing impairment is no higher than the 10 percent rating currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, a higher schedular rating for the Veteran's service-connected hearing disability is not warranted.

Extraschedular Consideration

In arriving at the foregoing rating decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected mood disorder with depression and hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his psychiatric and hearing loss disabilities are more severe than are reflected by the currently assigned schedular ratings.  See Brannon v. West, 12 Vet. App. 32  (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Board finds that the first Thun element is not satisfied here.  

In April 2010, the Director of the VA Compensation and Pension Service  stated that the Veteran was not entitled to individual extraschedular evaluations for his service-connected psychiatric disorder or his service-connected hearing loss disability.  

In evaluating the Veteran's disabilities, the Board notes that criteria for rating mood disorder with depression specifically contemplates the Veteran's irritability, anger, sleep impairment, and depressive episodes.  38 C.F.R. §§ 4.130, Diagnostic Code 9435.  The criteria for rating his hearing loss disability contemplates Level 1 and Level II hearing acuity.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  In short, the Veteran does not have symptoms associated with his mood disorder with depression or hearing loss disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  

Given the foregoing discussion, the preponderance of the evidence is against a finding that the mood disorder with depression and/or the hearing loss disability meets the criteria for extraschedular consideration since the Director's April 2010 determination.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) .


ORDER

Entitlement to service connection for a right hand disorder is denied.  

Entitlement to an initial rating in excess of 70 percent for mood disorder with depression, effective August 13, 2003 through February 9, 2010, is granted subject to law and regulations governing the award of monetary benefits.   

Entitlement to a rating in excess of 50 percent is denied for a mood disorder with depression, effective February 10, 2010. 

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability is denied.  


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


